Citation Nr: 1339454	
Decision Date: 12/02/13    Archive Date: 12/13/13

DOCKET NO.  12-08 687	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to a rating in excess of 50 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	New Jersey Department of Military and Veterans' Affairs


ATTORNEY FOR THE BOARD

A. Odya-Weis, Associate Counsel






INTRODUCTION

The Veteran served on active duty from June 1967 to June 1969, with confirmed service in the Republic of Vietnam.  

This case is before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision of the Newark, New Jersey Regional Office (RO) of the Department of Veterans Affairs (VA).

The record before the Board consists of the Veteran's paper claims file and an electronic file known as Virtual VA.

If appears from faxed information received from the Veteran's Senator in January 2012 that the Veteran is raising the issue of whether new and material evidence has been presented to reopen a claim of entitlement to service connection for residuals of a shell fragment wound of the left wrist, to include arthritis of the first carpometacarpal joint.  This matter has not been addressed by the Agency of Original Jurisdiction (AOJ).  Therefore, it is referred to the AOJ for appropriate action.  


FINDING OF FACT

Throughout the period of the claim on appeal, the occupational and social impairment from the Veteran's PTSD has more nearly approximates total than deficiencies in most areas.


CONCLUSION OF LAW

The criteria for a 100 percent schedular rating for PTSD are met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.126, 4.130, Diagnostic Code 9411 (2013).
REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

As a preliminary matter, the Board notes that the Veteran has been provided all required notice, including notice pertaining to the disability-rating and effective-date elements of his claim.  In addition, the evidence currently of record is sufficient to substantiate his entitlement to a 100 percent disability rating for PTSD.  Therefore, no further development is required under 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013) or 38 C.F.R. § 3.159 (2013).

Legal Criteria

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2013).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during active service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2013).

PTSD (Diagnostic Code 9411) is rated under the schedule of ratings for mental disorders, 38 C.F.R. § 4.130.  In relevant part, the rating criteria are as follows:

A 100 percent rating contemplates total occupational and social impairment, due to such symptoms as:  gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  

A 70 percent rating contemplates occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as:  suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.

A 50 percent rating contemplates occupational and social impairment with reduced reliability and productivity due to such symptoms as:  flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

The symptoms listed in the General Rating Formula for Mental Disorders are not intended to constitute an exhaustive list.  Rather, the symptoms serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  
                         
Where there is a question as to which of two disability evaluations should be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.

In assessing the evidence of record, it is important to note that the Global Assessment of Functioning (GAF) score is based on a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness.  See Diagnostic and Statistical Manual for Mental Disorders, Fourth Edition, of the American Psychiatric Association (DSM- IV).  The assigned GAF score does not determine the disability rating VA assigns, but it is highly probative as it relates directly to the Veteran's level of impairment of social and industrial adaptability, as contemplated by the rating criteria for mental disorders.  See Richard v. Brown, 9 Vet. App. 266, 267 (1996).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3 (2013); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).                                          

Factual Background and Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2013) and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all evidence of record pertaining to the history of the service-connected disability.  The Board has found nothing in the historical record which would lead to the conclusion that the current evidence of record is not adequate for rating purposes.  Moreover, the Board is of the opinion that this case presents no evidentiary considerations which would warrant an exposition of remote clinical histories and findings pertaining to this disability.  In this regard the Board notes that where entitlement to compensation has already been established and an increase in the disability is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

The Veteran was granted service connection and a 30 percent rating for PTSD in an October 2008 rating decision.  His claim for an increased rating was received in January 2010.  In the March 2010 rating decision on appeal, the rating for his PTSD was increased to 50 percent, effective January 7, 2010.

For the reasons explained below, the Board has determined that a 100 percent rating is warranted for the Veteran's PTSD throughout the period of the claim.

VA treatment records document the Veteran's ongoing treatment for PTSD, including bi-weekly group therapy sessions and regular individual appointments from July 2008 through March 2012.  Evidence of record also includes statements from the Veteran, the Veteran's wife, son, son's friend, and friend, G.G.

In a February 2010 VA examination report, the VA examiner opined that the Veteran's PTSD signs and symptoms resulted in deficiencies in work, family relations, judgment, thinking, and mood.  The Veteran was unable to work close to people, especially Asian people, and had strained his family relations such that his wife had trouble tolerating his irritability.  His judgment was questionable, his thinking was bothered by trouble concentrating, and he had an irritable mood with anxiety.  The Veteran reported racing thoughts, intolerance of Asian people, difficulty following directions, especially driving directions, road rage, and sleeping about 3-4 hours per night with no instances of remission in his symptoms.  The Veteran attended bi-weekly group therapy that temporarily made him happy.  His wife of over 30 years took care of him, drove him to appointments and cooked.  His two children were distant with him because he was not welcoming to their Asian friends, and he had one friend from his PTSD group.  The Veteran's trouble with impulse control created problems with his wife and others.  He retired a few months prior to the examination because he no longer worked alone.  The VA examiner found the Veteran exhibited impaired thinking due to his hatred of Asian people, piercing eye contact, no suicidal or homicidal thoughts, some memory deficits, rapid speech with quite a bit of affect, some anger, and obsessive behaviors that included checking locks and the perimeter of his house.  He was oriented times two.  The VA examiner stated that the Veteran was anxious, intense, isolated, and hypergigilant and that his concentration was poor and his affect was restricted.  The examiner assigned  GAF score of 51. 

In December 2010, the Veteran's VA treating psychologist, Dr. S., submitted a statement explaining that the Veteran's voluntary retirement resulted after barely hanging on to employment because the Veteran resented perceived unfavorable treatment by others.  For over 30 years, the Veteran worked in relative isolation without breaks to avoid coworkers.  Three years prior to his retirement he began working around others, which caused him to feel depressed.  The Veteran believed he was forced out of work because his employers knew he would not be able to work around other people, especially because he had Asian coworkers.  Dr. S. stated that the Veteran slept in the garage where he felt more in control and kept a sword in the garage loft where he slept.  The Veteran walked nightly patrols around the neighborhood and the perimeter of his home.  He generally did not drive himself because he got lost easily, panicked, and would become furious on the road when he saw Asian people.  The Veteran described his panic attacks as "seeing red." He reported that the panic attacks occurred four or more times per day, and were characterized by "quick, super-shortness of breath," rapid heartbeat, tremulousness, clammy hands, and chest pains.  The panic attacks caused the Veteran to become enraged and the attacks evoked depression and suicidal ideas which resulted in his drinking habits.  Dr. S opined that the Veteran's PTSD symptoms were severe and that he should viewed as unemployable due to those symptoms.
 
In a March 2012 VA PTSD examination, the VA examiner found the Veteran to have total occupational and social impairment.  The VA examiner opined that the Veteran's alcohol abuse was a symptom of PTSD in that he used alcohol to self-medicate and opined that all of the Veteran's psychiatric symptoms were attributable to his PTSD.  The Veteran reported drinking between 6 and 7 beers per day.  Since the prior VA examination, the Veteran continued to live in his garage with little contact with his wife and children; any contact was contentious.  He had no friends but was close to one brother.  He enjoyed working on his car and patrolling the streets at night with swords and knives.  The Veteran's wife called his behavior an "embarrassment" that prevented social interactions.  The Veteran took medication with no improvement in symptoms.  The Veteran reported he severely beat his daughter's ex-boyfriend who smashed a window at their home.  The Veteran experienced recurrent and distressing recollections of in-service events, recurrent distressing dreams, feeling of detachment from others, restricted range of affect, a sense of a foreshortened future, and physiological reactions to internal or external cues that resulted in markedly diminished interest or participation in significant activities.  Symptoms included difficulty falling and staying asleep, irritability and outbursts of anger, difficulty concentrating, hypervigilance, an exaggerated startle response, depressed mood, anxiety, suspiciousness, near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively, mild memory loss, impaired abstract thinking, difficulty adapting to stressful circumstances, inability to establish and maintain effective relationships, obsessional rituals that interfered with routine activities, and impaired impulse control, such as unprovoked irritability with periods of violence.  The VA examiner found that the Veteran's strong dislike for Asians resulted in not being able to be in an environment with them and that his symptoms prevented employment.  The VA examiner assigned a GAF score of 40.

The Board concludes that the social and occupational impairment from the Veteran's service-connected psychiatric disability has more nearly approximated total than deficiencies in most areas throughout the period of the claim.  The record reflects that the Veteran has not worked during the period of the claim.  He has reported that he stopped working due to his PTSD symptoms.  The Board finds the Veteran's reports of his symptoms and behaviors to be credible as they were internally consistent and consistent with buddy statements and treatment notes.  In addition, the Veteran's treating psychologist has essentially opined that the Veteran had to stop working due to his PTSD symptoms and that the Veteran is unemployable due to his PTSD.  Moreover, the March 2012 VA examiner opined that the Veteran is totally disabled as a result of his PTSD and related alcohol abuse.  Additionally, the March 2012 GAF score of 40 indicates major impairment in several areas and is highly probative of the Veteran's total disability picture.  

The Board acknowledges that the February 2010 VA examiner opined that the Veteran's PTSD is productive of deficiencies in most areas, rather than total impairment.  Never the less, the statement from the Veteran's treating psychologist and the lay evidence of record support a finding that a 100 percent rating is warranted throughout the period of the claim.  In the Board's opinion the evidence supporting the assignment of a 100 percent rating throughout the period of the claim is at least in equipoise with that against the claim.  Accordingly, the Veteran is entitled to a 100 percent rating throughout the period of the claim.  





ORDER

A 100 rating for PTSD is granted throughout the period of the claim, subject to the criteria applicable to the payment of monetary benefits.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


